Citation Nr: 0610594	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  04-13 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.

3.  The propriety of the initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

E. Ward, Counsel

INTRODUCTION

The veteran had active service from August 1968 to August 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.

The claims for bilateral hearing loss and tinnitus were last 
finally denied in an August 2000 RO rating decision. Although 
the RO subsequently, in effect, reopened the veteran's claims 
for service connection for bilateral hearing loss and 
tinnitus and adjudicated the claims on the merits in a May 
2003 rating decision, the United States Court of Appeals for 
Veterans Claims (Court) has made it clear that even if an RO 
makes an initial determination to reopen a claim, the Board 
has a legal duty under 38 U.S.C.A. §§ 5108 and 7104(b), to 
review the RO's preliminary decision in that regard.  Barnett 
v. Brown, 8 Vet. App. 1, 4 (1995).

The claim for an increased rating for PTSD, and the reopened 
claims of entitlement to service connection for bilateral 
hearing loss and tinnitus, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 2000 rating decision, the RO denied a claim 
to reopen service connection for left ear hearing loss, and 
claims of entitlement to service connection for right ear 
hearing loss and tinnitus. Appellant was provided notice and 
did not timely appeal. This is the last final decision on any 
basis.  

2.  The veteran raised claims to reopen in June 2002. 
Evidence received since the August 2000 RO decision includes 
evidence that is not cumulative or redundant of the evidence 
previously of record, relates to an unestablished fact 
necessary to substantiate the claims and raises a reasonable 
possibility of substantiating the claims.


CONCLUSIONS OF LAW

New and material evidence has been received to reopen the 
claims seeking service connection for bilateral hearing loss 
and tinnitus. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] and regulations implementing it are applicable 
to the veteran's claims.

Pertinent to the claims to reopen service connection for 
bilateral hearing loss and tinnitus, applicable regulations 
provide that nothing in the Act shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108. 38 U.S.C.A. § 
5103A(f).

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2005), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It applies to the veteran's claims to reopen which 
were received after that date.

The Board has determined that the evidence currently of 
record is sufficient to substantiate the appellant's claims 
to reopen.  Therefore, no further development with respect to 
the claims is required under the VCAA or the implementing 
regulations, to the extent decided below.

II.  New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

Under the regulations in effect at the time the veteran filed 
his claim to reopen, new evidence means existing evidence not 
previously submitted to agency decisionmakers. Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Entitlement to service connection for left ear hearing loss 
was initially denied on the merits by RO decision of February 
1977, on the basis that the evidence failed to show evidence 
of hearing loss in service, or diagnosis of hearing loss. The 
veteran's attempt to reopen his claim for left ear hearing 
loss, and claims for service connection for right ear hearing 
loss and tinnitus, were finally denied in an August 2000 
rating action. The record at that time included no medical 
evidence relating current hearing disability to military 
service.  There was notice and no timely appeal was filed.

The evidence received since the August 2000 final rating 
action includes an April 2004 statement by the veteran on VA 
Form 9, to the effect that he had service in the U.S. Marine 
Corps (USMC) Reserve beginning in August 1974, and that prior 
to enlistment in the Reserve, he received a waiver for 
hearing loss sustained in service. This evidence of reported 
hearing loss much closer in time to the veteran's 1970 
separation from service is not cumulative or redundant of the 
evidence previously of record, and is sufficient to establish 
a reasonable possibility of substantiating the claims.  The 
credibility of this new assertion is presumed for the 
purposes of reopening.  Accordingly, it is new and material 
and reopening of the claims are in order. To this extent only 
the appeal is granted.


ORDER

New and material evidence having been presented, reopening of 
the claims seeking service connection for bilateral hearing 
loss and tinnitus, is granted to this extent only.


REMAND

Service connection for PTSD has been granted effective from 
August 1999, as a result of combat-related service in 
Vietnam. The veteran asserts that military noise exposure 
during his combat-related service caused his hearing loss.

The evidence currently reflects a diagnosis of bilateral 
hearing loss, and history of stapedectomy and middle ear 
exploratory surgery to the left ear. A November 1999 private 
audiological examination by Dr. Teruel, associated with the 
veteran's Social Security Administration disability file, 
reflects complaints of tinnitus. 

In an April 2004 VA Form 9 statement, the veteran reported 
service in the USMC Reserve from August 13, 1974 to January 
2, 1977, and that on induction into the Reserve, he received 
a waiver for hearing disability sustained in active service 
in Vietnam. He reported assignment to the 29th Rifle Co. FMC 
USMCR, in Buffalo, New York, which he asserted is now 
designated Co. P, 1st Bn. 25th MAR 4th Mar Div, FMC, UMCR. The 
RO should clarify same and verify the veteran's Reserve duty. 
The veteran's reserve service medical and clinical records, 
including any evidence of a medical waiver for hearing 
disability, should be obtained from the appropriate reserve 
depository, and associated with the C-File. The veteran 
should then be examined with opinion as to the nature and 
etiology of his hearing disability. 

As regards a higher initial rating for PTSD, the veteran has 
been followed on an outpatient basis at VA, and reported 
psychiatric counseling by Dr. Olympia, Dr. Conroy, and 
counseling by Richard Jones. There are sparse outpatient 
counseling notes from these providers, and attempts should be 
made to obtain the actual counseling notes from 1998 up to 
the present time.

Additionally, initial notice pursuant to Dingess must be 
provided pertinent to the claims. See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be provided with 
notifications pertinent to recent Court 
precedent. See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006), for the 
claim for a higher initial rating for 
PTSD, and reopened claims for service 
connection for bilateral hearing loss 
and tinnitus.

2.  The RO should obtain verification of 
the veteran's USMC Reserve service, and 
all clinical and medical records 
associated with such reserve service from 
1974 to 1977, including medical waivers 
issued on enlistment examination, should 
be obtained.  His assistance in obtaining 
these records should be requested as 
needed.

3.  All outstanding VA PTSD outpatient 
treatment notes from 1998 to the present, 
to include the actual counseling notes 
(as opposed to summaries) of psychiatric 
counseling by Dr. Olympia, Dr. Conroy, 
and Richard Jones, should be associated 
with the claims folders.

4.  When all indicated record development 
has been completed, the veteran should be 
scheduled for VA audiological examination 
by a physician with appropriate expertise 
to determine the etiology of the hearing 
disabilities.  The claims folders must be 
made available to and reviewed by the 
examiner(s), and the examiner(s) should 
note such review in the examination 
reports. Based upon the examination 
results and the claims folder review, an 
opinion should be expressed in each case, 
as to whether it is at least as likely as 
not (that is a probability of more than 
50 percent), or not likely, that 
bilateral hearing loss and tinnitus are 
etiologically related to the veteran's 
period of active military duty.

5.  Then, the RO should readjudicate all 
claims based upon a de novo review of all 
pertinent evidence and consideration of 
all applicable criteria. If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the case should 
be returned to the Board, following 
completion of the usual appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


